In this case this Court finds itself unable to consider the arguments made in the brief of plaintiff in error as to the insufficiency of the information upon which the conviction appealed from was had, because there is before this Court no properly prepared transcript of the record filed here as required by the law and rules of this Court. While the brief of the Attorney General in effect concedes the insufficiency of the count of the information *Page 600 
upon which plaintiff in error was sentenced, yet without something more than a certified copy of the information and judgment (which is all that is before us) this Court is without jurisdiction to reverse the judgment, even though it may appear to be erroneous.
The writ of error is accordingly dismissed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.